98124CV.SafecoInsCo.ab.pcd
















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-310-CV

     WESLEY CAREY, JR.,
                                                                              Appellant
     v.

     JANICE M. GREENE, ROBERT
     A. KOMER, AND CECIL O. CAMPBELL,
                                                                              Appellees
 

From the 278th District Court
Madison County, Texas
Trial Court # 97-8243-278-10
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      According to information contained in Appellant Wesley Carey, Jr.’s notice of appeal and
confirmed by the trial court clerk, the trial court dismissed Carey’s suit by written order on June
18, 1998, finding that the cause was frivolous and malicious.  Carey did not file a motion for new
trial.  According to the certificate of service in the notice of appeal, Carey mailed the notice on
August 12, 55 days after the court dismissed his lawsuit.  Thus, his notice of appeal is untimely.

See Tex. R. App. P. 26.1; Raley v. Lile, 861 S.W.2d 102, 105-06 (Tex. App.—Waco 1993, writ
denied) (untimely appeal bond).  Because Carey did not timely file his notice of appeal, we lack
jurisdiction over the appeal.  Id.  Accordingly, we dismiss the appeal for want of jurisdiction.
                                                                               PER CURIAM

Before Chief Justice Davis, 
            Justice Vance, and
            Justice Campbell (assigned)
Dismissed for want of jurisdiction
Opinion delivered and filed October 14, 1998
Do not publish